Case 2:21-cv-00678-JS-AYS Document 107 Filed 06/24/21 Page 1 of 1 PageID #: 1459




                                 United States District Court
                                Eastern District of New York



                                        NOTICE OF
                                      RELATED CASE




                         The Civil Cover Sheet filed in civil action

                                         21-CV-3511

                1) indicated that this case is related to the following case(s):

                                         21-CV-678



                                             -OR-

                2) was directly assigned as a Pro Se or Habeas case as related to
